DETAILED ACTION
	This office action is issued in response to communication filed 5/11/2021. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Martin et al. (US Patent Application Publication 2020/0054931A1, hereinafter “Martin”) and Yu et al. (US Patent Application Publication 2016/0357616 A1, hereinafter “Yu”) fail to disclose or suggest one or more of the features of the independent claims 1, 9 and 10.
In Summary, Martin is directed to method and system for using wearable devices to provide , track and analyze physical performance on certain exercises as well as to analyze training results and provide patient specific training recommendations based on performance over period of time ( Martin par [003]). Martin Fig. 10 and par [0188] teaches a screen for exercises that includes active and inactive exercises.  Yu is directed to application management(Yu par [0002]).Yu par [0047] teaches color icons can be used to indicate different states of availability  of the application. Colorful icon indicates application is available and gray indicates the application is unavailable. Words displayed around the icon  can also be used to indicate the application statuses.
However,  none of the prior art of record alone or in any reasonable combination, discloses the claimed invention as recites in the independent claims 1, 9 and 10. Specifically, the prior art fails to teach: 
“wherein the first user interface object includes: in accordance with a determination that the first health-related function is currently active, an indication that the first health-related function is active; in accordance with a determination that the first health-related function is currently inactive and available for activation via a set of one or more inputs received at the computer system, an indication that the first health-related function is available for activation; and in accordance with a determination that the first health-related function is currently inactive and not available for activation, an indication that the first health-related function is not available for activation” as recites in claims 1 and similarly in claims 9-10.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior art of record. 
 	Claims 2-8  are also allowed as being directly or indirectly dependent of the allowed independent claim.      
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175